Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections

Claims 1 and 11 are objected to because of the following informalities: The word “karussel” should be spelled –carousel--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the variation" in Line 2; "the different" in Line 3; "the effect" in Line 19.
Claim 3 recites the limitation "the passage" in Line 4.
Claim 4 recites the limitation "the pivoting" in Line 4. 
Claim 5 recites the limitation "the immediate" in Line 6.  
Claim 7 recites the limitation "the cantilever" in Line 2.
Claim 9 recites the limitation "the part" in Line 5.
There is insufficient antecedent basis for these limitations in the claims.
Regarding Claims 2 and 5-6, the terms “sufficient” and “substantially” are relative terms which renders the claims indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitations "in space" in Line 3; “for this purpose” in Line 14. Both limitations are confusing and seem to be a literal translation. Regarding the limitations “a tourbillon” and “carriage” in Line 6, “carriage” in Line 9, “a tourbillon” in Line 11, “a karussel” in Line 13, it is not clear if these are new limitations or the same ones already recited in the claim.
Claim 3 recites the limitations "which constitute or control said control member, which is arranged" in Line 3. Both occurrences of the term “which” are not clear. Also, the term “constitute” seems like a literal translation. 
Claim 11 recites the limitations "A watch”, “a horological movement”, “energy storage means”, “an oscillator”, “hand-setting means”, “a limiting device”, “a display member” and “at least one display member”. It is not clear if these are new limitations or the same ones recited in Claim 1. 
Appropriate correction is required.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses watches, similar to Applicant’s claimed invention, having limiting devices, oscillators and carriages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833